Citation Nr: 1822950	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left leg disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Board previously remanded this matter in April 2015 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A left leg disability is not etiologically related to the Veteran's active service and did not manifest during active service.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability are not met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated December 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment records, VA examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that his current left leg disability is related to his active military service. Service treatment records reflects a December 1972 note that detailed trauma to the Veteran's left leg as a result of a football injury. A January 1973 note detailed left leg numbness. A subsequent January 1973 left leg examination indicated a history of numbness of the posterior femoral cutaneous nerve with sciatic motor and sensory intact. Further treatment notes dated from March 1973 to April 1973 record continued left leg numbness with decreasing pain. The treating physician diagnosed neuropraxia posterior femoral cutaneous and noted the symptoms were resolving spontaneously. The Veteran's September 1973 service discharge examination did not note any left leg disability or any lower extremity, spine, or musculoskeletal disability.

The Veteran was afforded several VA examinations in connection to this claim. At a February 2012 VA examination, the examiner opined that the Veteran did not have any symptoms attributable to any peripheral nerve condition. Rather, the examiner believed that the Veteran's left leg complaints related to residuals from his 1998 aneurysm repair and residuals from his four previous back surgeries which all occurred post-service.

An April 2013 VA examination confirmed the Veterans reports of a left venous popliteal bypass in October 1998. The Veteran indicated at this examination that he had a left leg injury and referred to his left leg aneurysm and subsequent surgery as the injury in question. The examiner found that this left leg injury was not related to service as the aneurysm was not diagnosed until 1998, the Veteran's hospitalization records reflected there was atherosclerosis predisposing him to an aneurysm, and it was unlikely that an aneurysm would become symptomatic over twenty years after service. The examiner also stated that the Veteran's back injury did not contribute to the claimed left leg disability as the reported history of injury in service was not consistent with the in-service documentation of back injury. Finally, the examiner opined the peripheral neuropathy in the Veteran's lower extremities was more likely than not due to nonservice-connected diabetes mellitus.  

A September 2015 VA addendum medical opinion stated that the Veteran's left leg disability was less likely than not related to service or manifested within one year of discharge of service. The examiner noted the instances of left leg pain and numbness, diagnosed as neuropraxia, and recorded in the Veteran's service treatment records. He also noted the Veteran experienced sudden onset of left leg pain in December 1998 as a result of a popliteal aneurysm. The examiner referenced the Veteran's medical treatment records which detailed a subsequent aneurysm operation, family history of aneurysms, and a predisposition to aneurysm due to smoking. The examiner cited medical literature when noting neuropraxia is a temporary failure of the nervous system, and normal function returns over hours to months. As final rationale for his negative nexus opinion, the examiner stated that neuropraxia and aneurysm caused by narrowing of veins are different medical diagnoses. As neuropraxia resolves spontaneously and is temporary, and as the Veteran did not present a left leg disability until twenty-five years after active service, the examiner stated the Veteran's claimed left leg disability was due to surgery for a nonservice-connected popliteal aneurysm and nonservice-connected diabetic peripheral neuropathy.

The Veteran's medical treatment records are consistent with the disability and post-service treatment description recorded in the April 2013 and September 2015 VA examination reports.  Accordingly, and based on this evidence, the Board concludes that service connection for a left leg disability is not warranted. Although the evidence shows that the Veteran had incidents of in-service left leg pain and treatment, in addition to currently having a left leg disability, it does not establish that any diagnosed disorder is related to his military service.

Although the Veteran was treated for left leg complaints in service, his service treatment records diagnosed left leg neuropraxia. He is not currently diagnosed with neuropraxia; he is diagnosed with possible residuals of nonservice-connected popliteal aneurysm and nonservice-connected diabetic peripheral neuropathy. None of the Veteran's treatment records contain any opinion relating his current left leg disability as having its onset during his military service. There is no contrary medical opinion of record.
 
In light of the lack of any medical opinion that the onset of a current left leg disability occurred during service, the Board concludes that the Veteran's current left leg disability did not begin during service. In this case, the contemporaneous service records and post-service treatment records all fail to show that any currently diagnosed left leg disability is related to the Veteran's military service or that his current left leg disability began during service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 
Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology. 38 C.F.R. § 3.309. The Veteran does not assert continuing symptomatology, and the record does not reflect continuity of left leg symptoms since service. Indeed, the evidence reflects that the Veteran reported onset of his left leg disability twenty-five years after active service. In this case, the contemporaneous evidence fails to show a continuity of left leg symptomatology following the Veteran's in-service complaints. Curry, 7 Vet. App. 59.

The Board has considered the lay statements of the Veteran asserting that an injury which occurred during active duty service caused his left leg disability. The Board notes that, although lay persons are competent to provide opinions on some medical issues, the specific issue of a relationship between a left leg disability and active service is outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record. In this regard, the Veteran is not currently diagnosed with the same left leg disability he was diagnosed with in active service, and medical opinions of record confirm the diagnoses are not similar. Further, post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of a left leg disability. VA examiners considered the Veteran's contentions but found that his current left leg disability was not etiologically linked to service, and the Veteran has submitted no competent nexus evidence contrary to the VA examiners' opinions. The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so. The Board finds the VA medical examiners' opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. They are also not contradicted by any other medical evidence of record. The medical opinions thus warrant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and service connection for a left leg disability is not warranted. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for a left leg disability is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


